                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

MARIE ASSA’AD-FALTAS,                          §
               Plaintiff,                      §
                                               §
vs.                                            §    Civil Action No. 3:18-00578-MGL
                                               §
RICHLAND COUNTY SHERIFF’S                      §
DEPARTMENT, as employer of Deputy              §
Pierce/Pearce, LEON LOTT, officially as        §
Sheriff of Richland County, South Carolina for §
injunctive relief, FORMER RCSD DEPUTY          §
PIERCE/PEARCE, individually for damages, §
and all their subordinates and/or agents who §
did and/or intended to injure Plaintiff,       §
                      Defendants.              §
                                               §

               ORDER ADOPTING IN PART AND REJECTING IN PART
                    THE REPORT AND RECOMMENDATION,
                 AND GRANTING IN PART AND DENYING IN PART
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

I.     INTRODUCTION

       Plaintiff Marie Assa’ad-Faltas (Assa’ad), proceeding pro se, filed this action seeking

damages and an injunction against Defendants Richland County Sheriff’s Department (RCSD),

Leon Lott (Lott), and Former RCSD Deputy Pierce/Pearce’s (Pearce) (collectively, Defendants),

alleging a number of violations under 42 U.S.C. § 1983 and several state law claims. The matter

is before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting Defendants’ motion for summary judgment be granted. The Report
was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).



II.    BACKGROUND

       The present action arises out of an interaction between Assa’ad and Pearce in February

2016. Pearce was at Assa’ad’s apartment complex, attempting to serve an eviction notice. Officer

Sean Kilcoyne (Kilcoyne) was patrolling the complex on the night in question and was with Pearce

during the interaction. Assa’ad drove into the cul-de-sac for the complex and continued driving

after Pearce purportedly called for her to stop. Assa’ad counters she did not hear Pearce give the

instruction to stop her car and was continuing to drive in order to check her mail. Pearce also

alleges that Assa’ad drove her car directly at him in an attempt to strike him, an allegation Assa’ad

denies. Pearce got back in his car, followed Assa’ad, and activated the blue lights on his car.

Assa’ad, in response, pulled over her car.




                                                 2
        Pearce asserts he stopped Assa’ad’s car for a traffic violation, arguing she attempted to run

him over with her car and the vehicle was in violation of a county noise ordinance. Assa’ad

disputes both allegations. During the interaction, Pearce failed to give Assa’ad a citation for either

purported violation, merely serving her with the eviction notice.



III.    ASSA’AD’S OBJECTIONS TO THE REPORT

        The Magistrate Judge filed the Report on July 19, 2019. Assa’ad filed her Objections to

the Report (Objections) on August 2, 2019.

        First, Assa’ad objects to an alleged misapplication of the summary judgment standard by

the Magistrate Judge. She asserts the Magistrate Judge improperly credited an affidavit presented

by Defendants over one provided by Assa’ad. As highlighted by Assa’ad, the Magistrate Judge

credited Kilcoyne’s statements about the car noise over “Plaintiff’s own[] self-serving statement

regarding the condition of her car.” Report at 11. The purported noise from Assa’ad’s car was the

reason Pearce stopped her and thus is the basis for one of her § 1983 claims, alleging Pearce

violated her Fourth Amendment rights by executing a traffic stop without reasonable suspicion.

        Summary judgment analysis entails a three-step process. First, the Court determines

whether a genuine issue actually exists so as to necessitate a trial. Fed. R. Civ. P. 56(e). An issue

is genuine “if the evidence is such that a reasonable [trier of fact] could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Second, the Court

must ascertain whether that genuine issue pertains to material facts. Fed. R. Civ. P. 56(e). The

substantive law of the case identifies the material facts, that is, those facts potentially affecting the

outcome of the suit. Anderson, 477 U.S. at 248. Third, assuming no genuine issue exists as to the




                                                   3
material facts, the Court will decide whether the moving party shall prevail solely as a matter of

law. Fed. R. Civ. P. 56(e).

       At the summary judgment stage, the court “cannot weigh the evidence or make credibility

determinations.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015).

Summary judgment is impermissible where “affidavits present conflicting version of the facts

which require credibility determinations.” Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016).

       Assa’ad submitted, with her opposition to the motion for summary judgment, a letter

declaring, under penalty of perjury, her car “was NOT noisy or damaged” at the time of the

incident. Plaintiff’s Affidavit Against Defendants’ Rule 56 Motion ¶ 2. Because the declaration

in the letter was submitted under penalty of perjury, this letter is “conferred . . . the status of an

affidavit.” United States v. Arlington Cty., Va., 702 F.2d 485, 490 (4th Cir. 1983).

       The facts presented in Assa’ad’s affidavit directly compete with the facts found in

Kilcoyne’s affidavit, creating a genuine issue of fact. Contrary to Assa’ad, Kilcoyne submitted to

the Court he “could hear that [Assa’ad’s] older model vehicle was excessively loud as one could

plainly hear the defects with Plaintiff’s vehicle from several hundred feet in distance.” Affidavit

of Sean J. Kilcoyne ¶ 9. Because this fact is central to a determination of reasonable suspicion

supporting Pearce stopping Assa’ad, a requirement under the Fourth Amendment, it is material to

the case. Summary judgment is thus improper, and the factual dispute to be resolved by a jury.

Accordingly, the Court will sustain Assa’ad’s objection and deny the motion for summary

judgment as to Assa’ad’s § 1983 claim asserting a Fourth Amendment violation by Pearce.

       Second, Assa’ad objects to alleged judicial bias on the part of both District Court Judge

Wooten and Magistrate Judge Hodges. Because District Court Judge Wooten has recused himself

from this case, any allegations of bias against him are now moot. Assa’ad’s allegations regarding



                                                  4
Magistrate Judge Hodges stem from the Report calling Assa’ad “inappropriate, unprofessional and

harassing.” Report at 22 n.3.

       “[C]omments . . . demonstrate[ing] expressions of impatience, dissatisfaction, annoyance,

and even anger . . . do not rise to the level of impermissible judicial bias.” Rowsey v. Lee, 327

F.3d 335, 341 (4th Cir. 2003). Magistrate Judge Hodges’s statements, at best, demonstrate

dissatisfaction. Assa’ad’s allegations are insufficient to demonstrate impermissible judicial bias

and her objection will be thus overruled as to Magistrate Judge Hodges.

       Third, Assa’ad objects to summary judgment on her claim for injunctive relief against

future enforcement of the noise ordinance against her, stating it would give the RCSD unfettered

discretion to continue to arrest her. She argues providing RCSD with unfettered discretion to

enforce the noise ordinance would make the ordinance unconstitutionally vague.

       Under Ex Parte Young, 209 U.S. 123 (1908), a federal court may “issue prospective,

injunctive relief against a state officer to prevent ongoing violations of federal law.” McBurney v.

Cuccinelli, 616 F.3d 393, 399 (4th Cir. 2010). “The requirement that the violation of federal law

be ongoing is satisfied when a state officer’s enforcement of an allegedly unconstitutional state

law is threatened, even if the threat is not yet imminent.” Waste Mgmt. Holdings, Inc. v. Gilmore¸

252 F.3d 316, 330 (4th Cir. 2001).

       An officer’s “general authority to enforce the laws of the state,” however, is insufficient to

establish a threat of enforcement against an individual. McBurney, 616 F.3d at 399. Therefore,

Ex Parte Young is focused on officials “who threaten and are about to commence proceedings”

contrary to the Constitution. Id.

       Assa’ad fails to provide any evidence in support of any concrete contemplated future

action—by anyone within RCSD, including Lott and Pearce—against her under the county noise



                                                 5
ordinance. Her speculation “nothing protects [her] from being harassed by repeated arrests,”

Objections at 3, under the county ordinance closely mirrors allegations based on a “general

authority to enforce the laws of the state,” McBurney, 616 F.3d at 399. Speculation about

hypothetical future prosecutions is insufficient to allow for injunctive relief. Therefore, the Court

will overrule Assa’ad’s third objection.

       Fourth, Assa’ad objects to the Magistrate Judge suggesting Pearce is entitled to immunity

from suit for purported perjury at a pretrial hearing on a motion to dismiss for lack of personal

jurisdiction. She compares such a hearing to a probable cause hearing in the criminal context, and

notes the Supreme Court in Briscoe v. Lahue reserved judgment on immunity during pretrial

hearings. 460 U.S. 325, 328 n.5 (1983).

       Although Lahue reserved judgment, § 1983 immunity has been extended to perjury in

pretrial hearings. See Brice v. Nkaru, 220 F.3d 233, 239 n.6 (4th Cir. 2000) (“In any event, there

could be no liability based on [a witness’s] testimony at the preliminary hearing, because witness

absolute immunity applies to testimony given in a judicial proceeding.”). According, the Court

will overrule Assa’ad’s fourth objection.

       Finally, Assa’ad vaguely objects to an alleged falsification by the Magistrate Judge in the

Report of “the history of discovery” for the case. The Court construes this as an objection under

Federal Rule of Civil Procedure 72(a). Id. (setting forth the process of objecting to the Magistrate

Judge’s ruling on non-dispositive matters). The District Court reviews objections to Magistrate

Judge’s rulings on nondispositive matters for clear error. Fed. R. Civ. P. 72(a). Because Assa’ad

received the requested discovery and any recitation of the history of discovery in the case did not

affect the substantive analysis in the Report, there is no clear error and this objection is overruled.




                                                  6
IV.     WHETHER SUMMARY JUDGMENT IS APPROPRIATE AS TO THE STATE
        LAW CLAIMS

        Inasmuch as the Magistrate Judge suggested the Court grant summary judgment on all

Assa’ad’s federal claims, she also recommended the Court decline to exercise supplemental

jurisdiction over her remaining state law claims. But, because a federal claim remains, the Court

now retains supplemental jurisdiction over the state law claims. Because the Report lacked a

substantive analysis of the state law claims, the Court will deny without prejudice the motion for

summary judgment as to the remaining state law claims. The parties are encouraged to refile any

dispositive motions making arguments specific to the state law claims. These motions will be

referred to the Magistrate Judge.

*****

        After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Assa’ad’s objections, except as noted above, adopts the Report

to the extent it is consistent with this opinion, and incorporates it herein. Therefore, it is the

judgment of the Court Defendants’ motion for summary judgment is DENIED with respect to the

§ 1983 claims for a violation of Assa’ad’s Fourth Amendment rights during the traffic stop,

DENIED WITHOUT PREJUDICE as to Assa’ad’s state law claims, and GRANTED as to the

remaining § 1983 claims.



        IT IS SO ORDERED.

        Signed this 19th day of March 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                7
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                8
